Citation Nr: 0010894	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-03 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether severance of service connection for post-traumatic 
stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April and October 1997 by 
the Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) which severed service connection for 
post-traumatic stress disorder.  

A videoconference hearing was held in November 1998 before 
the undersigned Member of the Board.


REMAND

The RO originally granted service connection for post-
traumatic stress disorder in a decision of March 1995.  In 
the decision of March 1995, the RO stated that the evidence 
showed a diagnosis of post-traumatic stress disorder, and 
acceptable evidence of stressors in service.  Accordingly, 
the RO granted service connection for post-traumatic stress 
disorder and assigned a 100 percent disability rating for the 
disorder.  It is clear that the grant of service connection 
rested on the belief that the stressors reported by the 
veteran had in fact occurred.  Subsequently, in April 1997, 
the RO proposed severing service connection for a post-
traumatic stress disorder on the basis that the original 
grant of service connection was erroneous in that none of the 
claimed stressors had been verified.

Where the evidence establishes clear and unmistakable error, 
a prior decision must be reversed or amended.  38 C.F.R. 
§ 3.105(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has prescribed a three-prong test to 
determine whether clear and unmistakable error exists in a 
prior determination: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied" (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
(2) the error must be "undebatable" and the sort of error 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a finding of 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior decision.  See 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  The Court has further held that clear and 
unmistakable error is "the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error." See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The Court has also held that although most "clear and 
unmistakable error" appeals involve claimants seeking a 
finding of clear and unmistakable error in a past denial of 
benefits, the standard of clear and unmistakable error is 
equally applicable to the VA where the issue is severance of 
service connection based on clear and unmistakable error.  
"Once service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets his high 
burden of proof."  See Wilson v. West, 11 Vet. App 383 
(1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.").  
See also Graves v. Brown, 6 Vet. App. 166, 170 (1994) 
(holding that clear and unmistakable error is defined the 
same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

A decision severing an award of service connection may 
consider evidence which postdates the RO's initial decision 
granting service connection.  The regulation does not limit 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  On the contrary, the 
regulation clearly contemplates consideration of evidence 
acquired after such initial determination.  See Daniels v. 
Gober, 10 Vet. App. 474 (1997). 

Based on the foregoing, therefore, the Board's task is to 
determine, based on all the evidence of record (including 
that which was recently obtained by the RO), whether the 
rating decision of March 1995 was clearly and unmistakably 
erroneous in granting service connection for a post-traumatic 
stress disorder.  The Board notes that the applicable law and 
regulations at that time included 38 C.F.R. § 3.304(f) 
(1995), which stated that service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Relevant statutes and regulations, to include 38 U.S.C.A. § 
1154 and 38 C.F.R. § 3.304, in addition to VA Adjudication 
Procedure Manual, M21-1, mandate an initial determination as 
to whether a veteran was engaged in combat.  See also Hayes 
v. Brown, 5 Vet. App. 60 (1993).

The evidence which was of record at that time included the 
veteran's service personnel records which showed that his 
military occupational specialty was Field Artillery Crewman.  
He was stationed in Vietnam from January to April 1966.  His 
principal duty during that period was as a heavy vehicle 
driver.  He was not awarded any decorations which pertained 
to combat.  

In a written statement dated in February 1994, the veteran 
reported his claimed stressors.  He said that on one occasion 
he was assigned to a listening post that was almost overrun.  
He stated that during that incident, he and two companions 
were slightly wounded.  He also recounted an incident in 
which he was in charge of a 105 millimeter howitzer which 
shot rounds past the assigned target and killed a family, 
including a father, a mother, and three small children.  He 
indicated that he had viewed the remains of the children.  He 
also stated that while he was traveling in a convoy, the 
vehicles came under fire and a good friend of his was killed 
before his eyes.  The soldier reportedly told that veteran to 
tell his mother that he loved her.  The veteran further 
stated that he had been part of a patrol that was assigned to 
go out and find six missing soldiers.  He said that they 
found the mutilated remains of the soldiers tied to a tree.  
Finally, he reported an incident in which they were attacked 
and he saw a young soldier who was hit in the face by 
incoming fire and half his face was gone.  None of these 
incidents have been corroborated.

However, also of record was a statement in support of claim 
prepared by a person apparently acting on behalf of the 
veteran (described as "next of friend A.L.S.O.") dated in 
March 1995 in which he reported that the veteran's stressor 
was seeing a soldier named Sgt. Bill Bremlin get killed in 
January 1966 near Di-An.  Further, during the pendency of 
this appeal, the veteran was afforded personal hearings 
before a Hearing Officer at the RO and before the undersigned 
member of the Board.  At both of those hearings, the veteran 
focused on one specific claimed stressor.  Collectively, the 
veteran testified that in early 1966, a fellow soldier had 
received a letter from his spouse who informed him of a 
divorce and that the soldier jumped into a truck and drove 
into an off limits area of Di-An.  He stated that he heard 
gunfire and explosions and when they went to investigate, 
they found the soldier dead.  He indicated that he helped 
retrieve the body and participated in a memorial service the 
next day.   

The RO noted that a letter dated in December 1995 from the 
U.S. Army & Joint Services Environmental Support Group showed 
that the U.S. Army casualty data did not list a Bill Bremlin 
as having been wounded or killed in action.  The RO further 
noted that the veteran's personal records showed that he had 
been assigned as a heavy truck driver while in Vietnam from 
January 15, 1966, through April 22, 1966.  Finally, the RO 
noted that a unit history from the 2nd Battalion, 13th 
Artillery for the period when the veteran was in Vietnam 
showed that the unit was not noted to have engaged the enemy 
until after the veteran left Vietnam.  The RO concluded that 
this showed that service connection for post-traumatic stress 
disorder should be severed because no stressor was found.  

The RO notified the veteran by letter in April 1997 of the 
proposal to sever service connection for a post-traumatic 
stress disorder, and of his right to submit evidence showing 
that the proposed action should not be taken.  In a written 
statement dated in April 1997, the veteran indicated that his 
stressor was an incident involving an individual who was 
killed while driving a truck sometime between March and May 
1966.  He stated that the gunfire had been heard from the 
camp, and that by the time the got down there, he was dead.  
He submitted a letter from a VA psychologist dated in May 
1997 which reflected a diagnosis of post-traumatic stress 
disorder.  The record did not contain any discussion of the 
veteran's claimed stressors.  The veteran also presented VA 
medical treatment records containing diagnoses of post-
traumatic stress disorder.  A record dated in September 1994 
shows that the veteran recounted a history of witnessing 
atrocities involving children.  The diagnoses include post-
traumatic stress disorder.  Subsequently, in a decision of 
October 1997, the RO concluded that the evidence showed that 
the allowance of service connection for a post-traumatic 
stress disorder had been clearly and unmistakably erroneous, 
and severed service connection for that disorder.  In the 
decision, the RO noted that service records showed that the 
veteran's unit did not have recorded casualties during the 
period that the veteran was present.  The veteran appeals 
that decision. 

The Board notes that additional items of evidence pertaining 
to this issue were obtained prior to transfer of the appeal 
to the Board.  In November 1997, the veteran submitted 
additional service records.  As noted above, in November 
1998, the veteran testified before the undersigned member of 
the Board in a video hearing.  He stated that another 
serviceman named Bill got a letter from his wife in which she 
stated that she had gotten a divorce.  The serviceman than 
took a truck and drove out of the camp through closed gates.  
He went about 100 yards when small arms fire engulfed the 
truck.  He search party was sent out, but it was too late.  
The injured soldier was mumbling his last words and was a 
mess.  The veteran stated that this incident occurred after 
his unit moved out from Phu Loi to Di-An.  The veteran's 
representative indicated that his own research had revealed 
that a sergeant named Willie Joseph Bramlet had been killed 
on March 5, 1966, and that the person's occupational 
specialty had been communications sergeant, and that he had 
died from small arms fire.  He indicated that this 
information verified the veteran's claimed stressor in this 
case.

In this regard, the Board observes that additional 
development is necessary in this case to determine whether 
the information submitted by the veteran at his personal 
hearing verifies one of the claimed stressors in this case.  
In this regard, the Board finds that the RO should attempt to 
determine the circumstances of the death of Sgt. Willie Joe 
Bramlet on March 5, 1966.  The Board notes further that if 
further investigation confirms this claimed stressor, the 
veteran should be provided a VA examination to determine 
whether this stressor was sufficient to have resulted in 
PTSD.

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should attempt to determine 
the circumstances surrounding the death 
of Sgt. Willie Joe Bramlet on March 5, 
1966 in Vietnam.  The RO should attempt 
to determine whether the circumstances 
under which Sgt. Bramlet died were as 
described by the veteran in the record on 
appeal.  This may require that the RO 
first obtain morning reports and/or 
similar types of clarifying evidence from 
the National Personnel Records Center, or 
from similar sources, and that the RO 
submit this information to appropriate 
sources with any that is provided by the 
veteran, or others acting on his behalf, 
for consideration.

2.  If, and only if, further information 
is forthcoming as to alleged stressor 
event as set forth above, the RO should 
determine whether there is satisfactory 
evidence from any source verifying an 
alleged event inservice.  If the RO 
determines that the event alleged to be a 
"stressor" is verified, the RO should 
specify the nature of this event and then 
refer the claimant for a new psychiatric 
examination to determine whether he has 
PTSD based upon the verified stressor.  
If the RO does not find that an event 
alleged as a stressor has been verified, 
the RO need develop the case no further.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran is free to submit any 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




 
- 8 -


- 7 -


